                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ANGELA WILSON,

             Plaintiff,

v.                                                            No CV. 19-380 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

             Defendant.


     ORDER GRANTING DEFENDANT’S SECOND MOTION FOR EXTENSION
                     OF TIME TO FILE ANSWER

      THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Second Unopposed Motion for Enlargement of Time (the “Motion”), (Doc. 15), filed

September 19, 2019. In his Motion, Defendant Commissioner requests an extension of

time until October 18, 2019, to file his answer in the above-captioned case. (Doc. 15 at

1). The Court, having reviewed the Motion and noting it is unopposed, finds the Motion

is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Defendant Commissioner shall have until

October 18, 2019, to file his answer or other responsive pleading to Plaintiff Angela

Wilson’s Complaint.

      IT IS SO ORDERED.


                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
